UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7585


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KIIAS DEMETRIAS STOCKTON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:07-cr-00377-NCT-5)


Submitted: April 29, 2021                                         Decided: May 11, 2021


Before WILKINSON, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kiias Stockton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kiias Demetrias Stockton, a federal prisoner, appeals from the district court’s order

denying his second motion for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A), as amended by the First Step Act of 2018, Pub. L. No. 115-391,

§ 603(b)(1), 132 Stat. 5194, 5239. Upon review of the record, we conclude that the district

court did not abuse its discretion in ruling that the pertinent 18 U.S.C. § 3553(a) factors

weighed against compassionate release. See United States v. Kibble, 992 F.3d 326, 329

(4th Cir. 2021). Accordingly, we affirm. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2